 
Exhibit 10.1
 
AEC Yield Capital LLC

--------------------------------------------------------------------------------

One Metrotech Center – North, Third Floor, Brooklyn, NY 11201
 
Purchase and Sale Agreement (“Agreement”)
 
1. ASSIGNMENT. AEC YIELD CAPITAL, LLC (“AEC” or “Purchaser”) hereby buys and
Limecom, Inc., a Florida corporation, (“Seller”), hereby sells, transfers and
assigns all of Seller’s right, title and interest in and to those specific
accounts receivable and related rights owing to Seller by Account Debtors as set
forth on the assignment forms provided by AEC (the “Assignments”) together with
all rights of action and mechanics or other liens accrued or to accrue thereon,
including without limitation, full power to collect, sue for, compromise, assign
or in any other manner enforce collection thereof in AEC’s name or otherwise.
All of Seller’s accounts receivable, related mechanics liens and contract rights
which are presently or at any time hereafter assigned by Seller, and accepted by
AEC, are collectively referred to as (the “Accounts”). All capitalized terms not
herein defined shall have the meaning set forth in the Uniform Commercial Code
of the State of New York (the “UCC”). The Seller shall not take any action
inconsistent with Purchaser’s ownership and shall not claim any ownership in any
Purchased Account. The Seller shall indicate in its records that ownership
interest in any Purchased Account is held by the Purchaser. In addition, the
Seller shall respond to any inquiries with respect to ownership of a Purchased
Account by stating that it is no longer the owner of such Purchased Account and
that
ownership of such Purchased Account is held by the Purchaser


2. PURCHASE PRICE; FACTORING COMMISSION. AEC shall purchase the Accounts from
Seller, in AEC’s sole and absolute discretion, at a purchase price equal to the
gross face value of Accounts, less AEC’s Factoring Commission, as described in
this Section 2, returns, credits, allowances, deductions, ‘finance points’ or
other like charges and discounts; and less all other sums charged or chargeable
to Seller’s Accounts (the “Purchase Price”). In connection with AEC’s purchase
of the Accounts from Seller, AEC shall charge a factoring commission (the
“Factoring Commission”) which is deducted from the face value of each Account
upon collection. The Factoring Commission will be computed based upon the number
of days an Account is outstanding from the date of such invoice issuance and
shall be as follows:
 
i.
1.19% of the face value of each invoice purchased under the facility (each, a
“Purchased Account”) (Basic Discount) computed on the Face Amount

ii.
After the 20th day from the date of invoice issuance, 0.59% per 10 days or any
part thereof that an invoice remains outstanding, through the 90th day computed
on the Face Amount.

 
In all instances the Factoring Commission shall be subject to adjustment in
order to take the Minimum Monthly Fees into account. Minimum Monthly Fee is any
amount by which the aggregate dollar amount of the factoring discount earned in
each month hereunder is less than the Minimum Monthly Commission, which Minimum
Monthly Fee shall accrue and be paid by Seller on the first Business Day of the
following the last day of each calendar month hereunder. “Minimum Monthly
Commission” is the aggregate dollar amount of the factoring discount which the
Purchaser would have earned if the Purchaser had Purchased Accounts with an
aggregate Face Amount of $3,500,000.00 during each month hereunder, such that a
Factoring Commission, equal to the greater of the average Factoring Commission
over the prior 90 days or the Factoring Commission due hereunder for an invoice
paid by its obligor in 30 days, will be applied to the difference between the
actual factored amount of Purchased Accounts in the given month and the minimum
volume hereunder for each month.
 
Pg 1 of 20

--------------------------------------------------------------------------------

3. ADVANCE. Upon AEC’s receipt and acceptance of each Assignment, AEC shall pay
to Seller an amount corresponding to the category into which such Account shall
fall, as follows (in each case net of any advances received by Seller from any
party including Purchaser):
 
•          Eligible final, fully-verified receivables: 90% of the Purchase Price
– if such purchase is made within the first 90 days hereunder, or 87.5% if such
purchase is made thereafter. The foregoing include final invoices featuring
weekly billing and 53-day payment terms.
 
•          Eligible earned but not yet billed receivables (usage confirmed and
verified by Purchaser to its satisfaction): 50% of the Purchase Price (net of
other advances received by Seller from any party including Purchaser)
 
All of the foregoing advance rates are computed as a percentage of the net face
value (as described above) of the Accounts therein described (the “Advance”) on
an ongoing basis. Notwithstanding anything to the contrary contained in this
Agreement, the maximum outstanding balance of Seller to AEC shall initially be
Four million ($4,000,000) Dollars (the “Maximum Advance”), it being agreed that
Seller may request increases in the Maximum Advance of up to $1,000,000 each 90
days after the commencement date hereunder, up to a Maximum Advance of not
greater than $8,000,000. Each requested increase to the Maximum Advance shall be
subject to AEC’s approval. Advance rates referred to herein are contingent upon,
among other things, dilution of Accounts remaining below 1.5%, provision by each
Account Debtor, with respect to each Account, a satisfactory estoppel &
no-offset letter and sufficient Credit Insurance. Eligible invoices and Accounts
shall exclude, among other things, invoices that are 90 days or more past their
date of issuance, Accounts from obligors whose invoices, in the aggregate,
include 25% or more of invoices that are 90 days’ past issuance date, non
credit-insured obligations and such other categories of ineligible invoices as
AEC may determine.
 
4. RESERVE. AEC will hold in reserve the difference between the Purchase Price
and the Advance (the “Reserve”) and, provided there are no outstanding
chargebacks or disputes, will pay to Seller, the Reserve, less any sums due AEC
hereunder, in not more than one (1) Business Day from the date on which the
Accounts have been collected in full in good funds, or have been charged back
and/or deemed collected by AEC due to an Account Debtor’s Insolvency (as defined
in Section 6). For purposes of this Agreement, the term, “Business Day”, shall
mean any day which is not a Saturday, Sunday or other day on which national
banks are authorized or required to be closed. For all purposes under this
Agreement, Clearance Days (defined as 2 banking days) will be added to the date
on which Purchaser receives any payment.
 
5. WARRANTIES, REPRESENTATION AND COVENANTS. As an inducement for AEC’s entering
into this Agreement and with full knowledge that the truth and accuracy of the
warranties, representations and covenants in this Agreement are being relied
upon by AEC, instead of the delay of a complete credit investigation, Seller
warrants, represents and covenants that:
 
(a)
Seller is duly incorporated and in good standing in its jurisdiction of
incorporation or formation and in those jurisdictions in which Seller conducts
business, and Seller shall remain so during the term of this Agreement;

 
Pg 2 of 20

--------------------------------------------------------------------------------

(b)
Seller is properly licensed and authorized to operate its business as currently
conducted. The primary business of the Seller is the provision of
telecommunication services and/or equipment. All license numbers issued to the
Seller by any Governmental Authority are set forth on Schedule 5(b) and the
Seller has complied in all material respects with all applicable laws, rules,
regulations, orders and related customer contracts and all restrictions
contained in any agreement or instrument binding on or affecting the Seller, and
has and maintains all permits, licenses, certifications, authorizations,
registrations, approvals and consents of governmental authorities or any other
party necessary for the business of the Seller and each of its subsidiaries;;

 
(c)
Seller is the sole and absolute owner of the Accounts and has the full legal
right to make said sale, assignment and transfer and to grant to Purchaser a
security interest in the Accounts and the other items comprising the Collateral
and Seller represents and warrants that the services they are providing are in
compliance with the tariffs and relevant orders filed with or issued by the
appropriate regulatory agency.

 
(d)
Seller’s sale, transfer or assignment of the Account does not conflict with the
terms of any other agreement or instrument to which Seller is a party, does not
require the consent of any third party, and does not violate with any applicable
law, rule or regulation. There are no procedures or investigations pending or
threatened before any governmental authority (i) asserting the invalidity of
such Account or customer contract; (ii) asserting the bankruptcy or insolvency
of the related Account Debtor; (iii) seeking the payment of such Account or
payment and performance of the related customer contract; or (iv) seeking any
determination or ruling that might materially and adversely affect the validity
or enforceability of such Account or the related customer contract;

 
(e)
Seller is fully authorized to enter into this Agreement and the other
transaction documents ancillary hereto (each, a “Transaction Document”), and to
perform hereunder and thereunder;



(f)
This Agreement and each other Transaction Document constitutes Seller’s legal,
valid and binding obligation; (g) Seller is solvent.

 
(h)
The correct amount of each Account will be set forth on the Assignments;

 
(i)
Each Account is an accurate and undisputed statement of indebtedness from an
Account Debtor for a sum certain, without offset or counterclaim and which is
due and payable in ninety (90) days or less from invoice date and with respect
to which Seller has filed appropriate liens, if available, in its name;

 
(j)
Each Account is an accurate statement of a bona fide sale, delivery and
acceptance of merchandise or performance of service by Seller to an Account
Debtor;

 
(k)
Seller does not own, control or exercise dominion in any way whatsoever, over
the business of any Account Debtor;

 
(l)
All financial records, statements, books or other documents shown to AEC by
Seller at any time either before or after the signing of this Agreement are true
and accurate;

 
(m)
Seller will not under any circumstance or in any manner whatsoever, interfere
with any of AEC’s rights under this Agreement and Seller has not done anything
to impede or interfere with the collection by the Purchaser of the Purchased
Accounts and shall not, without the Purchaser’s prior written consent, amend,
waive or otherwise permit or agree to any deviation from the terms or conditions
of any Purchased Account or any related customer agreement or contract which (i)
may create an adverse claim with respect to any Account or (ii) would materially
affect the ability of the Purchaser to act in its capacity as such;

 
Pg 3 of 20

--------------------------------------------------------------------------------

(n)
Seller has not and will not, at any time, permit any lien, security interest or
encumbrance to be created upon any of its accounts receivable and/or its
inventory or other Collateral without the prior written consent of AEC except as
specifically disclosed to AEC and permitted by AEC;

 
(o)
Seller will not change or modify the terms of the Accounts with any Account
Debtor unless AEC first consents, in writing;

 
(p)
Seller will notify AEC, in writing, in advance of: any change in Seller’s place
of business; Seller having or acquiring more than one place of business; any
change in Seller’s chief executive office; loss or suspension of an permit or
license required to operate Seller’s business and/or any change in the office or
offices where Seller’s books and records concerning accounts receivable are
kept;

 
(q)
Seller will immediately notify AEC of any proposed or actual change of the
Seller’s and/or any Account Debtor’s identity, legal entity or corporate
structure;

 
(r)
A notification letter from Seller and/or all invoices will state on their face
that the Accounts represented thereby have been assigned to AEC and are to be
paid directly to AEC; and

 
(s)
No Account shall be on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, offset, barter, consignment or any other repurchase or return
basis;

 
(t)
Upon three (3) Business Days’ written notice by Seller to Purchaser, and
automatically, without notice, after an Event of Default, Seller shall not,
without the prior written consent of Purchaser in each instance, (a) grant any
extension of time for payment of any of its Accounts, (b) compromise or settle
any of its Accounts for less than the full amount thereof, (c) release in whole
or in part any Payor, or (d) grant any credits, discounts, allowances,
deductions, return authorizations or the like with respect to any of the
Accounts.

 
(u)
From time to time as requested by Purchaser, at the sole expense of Seller,
Purchaser or its designee shall have access, during reasonable business hours if
prior to an Event of Default and at any time if on or after an Event of Default,
to all premises where Collateral is located for the purposes of inspecting (and
removing, if after the occurrence of an Event of Default) any of the Collateral,
including Seller’s books and records, and Seller shall permit Purchaser or its
designee to make copies of such books and records or extracts therefrom as
Purchaser may request. Without expense to Purchaser, Purchaser may use any of
Seller’s personnel, equipment, including computer equipment, programs, printed
output and computer readable media, supplies and premises for the collection of
Accounts and realization on other Collateral as Purchaser, in its Discretion,
deems appropriate. Seller hereby irrevocably authorizes all accountants and
third parties to disclose and deliver to Purchaser at Seller’s expense all
financial information, books and records, work papers, management reports and
other information in their possession relating to Seller.

 
(v)
The Seller will furnish to the Purchaser, in form and substance satisfactory to
the Purchaser:

 
a.
as soon as possible after the end of each fiscal year of the Seller, and in any
event within 90 days thereafter, a complete copy of the Seller’s financial
statements, including (i) the balance sheet as of the close of the fiscal year,
and (ii) the income statement for such year, together with a statement of cash
flows;

 
Pg 4 of 20

--------------------------------------------------------------------------------

b.
as soon as possible after the end of each fiscal quarter of the Seller, and in
any event within 30 Days thereafter, a complete copy of the Seller’s quarterly
financial statements and other business records;

 
c.
within thirty (30) Days of Seller having filed any Federal or State income tax
return, a copy of such return including all schedules and attachments thereto;



d.
at the time of delivery of each of the financial statements required, a
certificate signed by a responsible officer of the Seller and in form and
substance satisfactory to the Purchaser to the effect that the representations
and warranties set forth in Section 5 are true as of the date of the certificate
and that no default or Event of Default has occurred and is continuing (or if
any default or Event of Default has occurred and is continuing, setting forth
the steps being taken to remedy it); and



e.
On a monthly basis, no later than 5 days after the end of each month, customer
traffic and other statistics and other operational information as Purchaser
shall reasonably request




(w)
Before sending any Invoice to an Account Debtor, Seller shall mark same with the
following notice, or such notice of assignment as may be required by Purchaser:

 
 
NOTICE OF ASSIGNMENT ASSIGNED AND PAYABLE ONLY TO:


AEC YIELD CAPITAL LLC Acct of: Limecom, Inc.

AEC Capital Yield, LLC PO Box 782502
Philadelphia, PA19178-2502



Wire/ACH

Wire & ACH Routing & Transit
Number: 121000248

SWIFT CODE: WFBIUS6S

Account Name: AEC Yield Capital, LLC

Account Number: 4942441676



Overnight Address

Overnight Address - All overnight mail by special couriers should be sent to the
actual site address listed below and should reflect Lockbox Services and the
Lockbox Number in the reference section of the air bill.
 

Pg 5 of 20


--------------------------------------------------------------------------------

 
 
Include Company Name, Street
Address, City, State, & Zip Code

AEC Capital Yield, LLC LOCKBOX# 782502
WELLS FARGO BANK MAC Y1372-045
401 MARKET STREET PHILADELPHIA, PA 19106


Any claims, offsets, or disputes must be reported immediately to: Jackson Lim,
347 799 1685
 

 
 
 
(x)
Seller shall keep proper books of record and accounts, including proof of
mechanics lien filing on each job, in accordance with sound and accepted
accounting practices, which books shall at all times be open to inspection by
Purchaser.

 
(y)
Seller shall pay when due all payroll and other taxes, and shall provide proof
thereof to Purchaser in such form as Purchaser shall reasonably require. In
furtherance thereof, Seller shall execute and deliver any agreement or other
document that is required by the IRS, the state taxing authorities or any
payroll company in order give Purchaser the right to obtain copies of Seller’s
payroll and other tax records

 
(z)
Seller and its parent, Cuentas, Inc. shall collectively maintain a minimum cash
balance on deposit in its operating bank account of no less than Fifty Thousand
($50,000) Dollars at all times.

 

(aa)
Seller shall not create, incur, assume or permit to exist any lien upon or with
respect to any assets in which Purchaser now or hereafter holds a security
interest.

 

(bb)
Seller (i) shall not take any action which could result in a change in control
of Seller, (ii) shall not sell, exchange, transfer or otherwise convey all or
substantially all of Seller’s assets to any other Person regardless of whether
such Person is affiliated or unaffiliated with Seller, and (iii) shall not
commence any action or take any step with respect to, and shall not approve any
plan of, any liquidation or dissolution of Seller, in each case without
Purchaser’s prior written consent. For purposes of this Agreement, the term,
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, joint venture, limited
liability company, government or political subdivision or agency thereof, or any
other entity. Notwithstanding sub paragraph (i) above, the sale by Seller’s
parent of equity interests as part of a public ‘up-listing’ or general raising
of equity shall not be deemed a change of control so long as the voting
structure of Seller’s parent remains materially unchanged.

 
Pg 6 of 20

--------------------------------------------------------------------------------

(cc)
Seller shall not issue Invoices through any other Person other than Seller
without Purchaser’s prior written consent, and Seller shall not divert or
otherwise transfer all or any portion of any Purchase Price paid to Seller by
Purchaser to any other Person.




(dd)
Seller shall not, either directly or indirectly, now or in the future, sell,
transfer, assign or pledge any Accounts to any Person other than Purchaser, or
create, assume or incur any additional indebtedness, or become liable, whether
as endorser, guarantor, surety or otherwise, for any additional indebtedness or
obligation without the prior written consent of the Purchaser.




(ee)
Notwithstanding Seller’s obligation to pay the Misdirected Payment Fee (as
defined in Section 24) , if ever Seller receives any check(s), note(s),
draft(s), monies or other instruments for the payment of money (i) on account of
a Purchased Account (a “Misdirected Payment”), or (ii) after an Event of
Default, any payment of account of any Account (a “Post-Default Payment”),
Seller shall hold such Misdirected Payment or Post-Default Payment in trust for
the benefit of Purchaser, and Seller shall promptlyremit such Misdirected
Payment or Post-Default Payment to Purchaser in good funds on the banking Day
immediately following Seller’s receipt of such Misdirected Payment or
Post-Default Payment , but in any event in not more than 3 Business Days with
respect to a Misdirected Payment and 1 Business Day with respect to a
Post-Default Payment, (and Seller shall endorse any checks issued in Seller’s
name). SELLER ACKNOWLEDGES THAT THE PURCHASED ACCOUNTS SHALL BE SOLELY THE
PROPERTY OF PURCHASER, AND THAT SELLER’S FAILURE TO PAY OVER SUCH MISDIRECTED
PAYMENTS AND/OR DEFAULT PAYMENTS WITHIN ONE BANKING DAY TO PURCHASER SHALL BE A
DEFAULT HEREUNDER AND FURTHERMORE SHALL CAUSE SELLER TO FORFEIT ANY RIGHTS IT
MAY HAVE WITH RESPECT TO ANY OTHER PAYMENTS DUE OR TO BECOME DUE TO SELLER UNDER
THIS AGREEMENT.

 
(ff)
Avoidance Claims are defined as any claim that any payment received by Purchaser
is avoidable under the Bankruptcy Code or any other debtor relief statute.



a.
Seller shall indemnify Purchaser from any loss arising out of the assertion of
any Avoidance Claim, other than such claims that relate to Purchased Accounts
that are owed by an Account Debtor which was Insolvent at the time the subject
payment was received by Purchaser, and shall pay to Purchaser on demand the
amount thereof.

 
b.
Seller shall notify Purchaser within two (2) business days of it becoming aware
of the assertion of an Avoidance Claim.

 
c.
This provision shall survive termination of this Agreement.

 

(gg)
Seller shall grant AEC direct and perpetual view and report-generation access to
Seller’s account on the Corex system and other informational systems used by
Seller in tracking, accounting for and computing customer usage and invoices and
such access shall be available to AEC at all times;

 

(hh)
All systems, reporting software, circuit and system information portals used by
Seller will be made available to AEC for verification of invoice purposes and
is, and will remain, accurate within industry standard tolerances. At Seller’s
expense, AEC may require third-party confirmation of the accuracy of such
reporting and monitoring systems.

 
Pg 7 of 20

--------------------------------------------------------------------------------

The warranties, representations and covenants contained in this Section 5 shall
be continuous and be deemed to be renewed each time Seller assigns Accounts to
AEC. Notwithstanding the provisions contained in Section 6 of this Agreement,
AEC shall have recourse against the Seller in the event that any of the
warranties, representations and covenants set forth in this Section 5 are
breached.
 
6. NO RECOURSE – CREDIT INSURANCE. AEC shall have no recourse against Seller if
payments are not received solely due to the “Insolvency” of an Account Debtor
within 90 days of invoice date. For purposes of the foregoing, Insolvency shall
be deemed to have occurred, or an Account Debtor or other Person, including,
without limitation, Seller and Guarantor, only when: (a) a voluntary or
involuntary bankruptcy proceeding for the relief of an Account Debtor under
either Chapter 7 or Chapter 11 shall have been instituted in a United States
Bankruptcy Court; (b) a receiver is appointed for the whole or any part of the
property of an Account Debtor; (c) an Account Debtor’s assets shall have been
sold under a writ of execution or attachments, or a writ of execution shall have
been returned unsatisfied; (d) an Account Debtor shall have absconded; or (e) an
Account Debtor’s assets shall have been sold under levy by any taxing authority
or by a landlord.


Seller, at its sole cost and expense, agrees to procure and maintain, during the
life of this Agreement, Credit Insurance covering any Accounts of Seller. The
policy must contain a minimum coverage limit totaling the aggregate of the
Maximum Advance. Seller will name AEC as a Third-Party Beneficiary of said
policy and will provide AEC with a Certificate of Insurance upon demand by AEC
and concurrently with the issuance of the policy and any subsequent renewal or
reissuance. All insurance policies must be written by a reputable insurance
company acceptable to Purchaser or with a current Best’s Insurance Guide Rating
of A- and Class VII or better, and authorized to do business in the New York and
Florida. The fact that insurance is obtained by Seller will not be deemed to
release or diminish the liability or responsibilities of Seller pursuant to any
other terms or provision of this Agreement. Notwithstanding the foregoing credit
insurance requirement, AEC shall endeavor to include required limits on Account
Debtors it its own policy, at Seller’s expense. Upon such inclusion, Seller
shall no longer be required to maintain credit insurance until such time as AEC
shall notify Seller to the contrary.



7. CHARGE-BACK. In the event that any Account is not paid within 90 days of
invoice date for any reason whatsoever (other than as a result of an Account
Debtor’s Insolvency), including, without limitation, any alleged defense,
counterclaim, offset, dispute or other claim (real or merely asserted) whether
arising from or relating to the sale of goods or rendition of services or
arising from or relating to any other transaction or occurrence, then in any
such event AEC shall have the right to chargeback such Account to Seller. No
chargeback shall be deemed a reassignment to Seller of the Account involved.
Seller acknowledges that all amounts chargeable to Seller’s account under this
Agreement shall be payable by Seller on demand. Upon satisfaction of a
chargeback of an Account, and provided there are no other outstanding
chargebacks or defaults at such time, AEC shall assign all of its title, rights
and interests in and to such Account to Seller, and Seller shall have the right
to collect any amount due under such Account. In addition, Seller has the right
at any time to repurchase an Account by payment to AEC in the form of either
cash or replacement invoices acceptable to AEC. The foregoing notwithstanding,
with respect to Chargebacks caused solely by an Account Debtor’s dispute, so
long as the dispute involves an amount of less than $50,000, Seller shall have 3
days to resolve such dispute provided that Seller is pursuing such resolution in
good faith.

 
Pg 8 of 20

--------------------------------------------------------------------------------

8. NOTICE OF DISPUTE. Seller must immediately notify AEC of any disputes between
any Account Debtor and Seller.


9. SETTLEMENT OF DISPUTE. AEC may, at its option, settle any dispute with any
Account Debtor. Such settlement does not relieve Seller of any of its
obligations under this Agreement. The foregoing notwithstanding, with respect to
Chargebacks caused solely by an Account Debtor’s dispute, so long as the dispute
involves an amount of less than $50,000, Seller shall have 3 days to resolve
such dispute so long as Seller is pursuing such resolution in good faith.



10. SOLE PROPERTY. Once AEC has purchased the Accounts, the payment from Account
Debtors relative to the Accounts is the sole property of AEC. Any interference
by Seller with this payment will result in civil liability.


11. SECURITY INTEREST; VALIDITY GUARANTY.
 
(a)
As a further inducement for AEC to enter into this Agreement, and as security
for the prompt performance, observance and payment of all obligations owing by
Seller to AEC, Seller hereby grants to AEC a continuing security interest in and
lien upon the following (herein collectively referred to as the “Collateral”):
all personal property and Fixtures in which Seller has an interest, now or
hereafter existing or acquired, and wheresoever located, tangible or intangible,
including, but not limited to, all present or hereafter existing or acquired
Accounts, tools, Goods (including, without limitation, all Equipment),
Inventory, raw materials, components, packaging, furniture, receivables,
security agreements, mechanics liens, notes, bills, acceptances, Instruments,
Deposit Accounts, Letter of Credit Rights, installment paper, Chattel Paper,
Documents, certificates of deposit, tax refunds, insurance proceeds, Investment
Property, Commercial Tort Claims, conditional sale or lease contracts, cash or
cash equivalents, chattel mortgages or deeds of trust, General Intangibles, all
intellectual property including, without limitation, patents, trademarks and
copyrights (and applications for all of the foregoing), contract rights, and all
other hypothecation, and promise or duty to pay money, now or hereafter owned or
acquired by Seller (including, without limitation, all rights of Seller as an
unpaid vendor), and all products, proceeds and collections thereof, all
guarantees and other security therefor, and all right, title and interest of
Seller in any returned, repossessed, rejected or unshipped goods, together with
all of Seller’s books of accounts, ledger cards and records, all vehicles, all
computer programs, software and systems owned or operated in connection
therewith, all of the above accruing present and future advances and all
proceeds, products, returns, add-ons, accessions, replacements and substitutions
of and to pay any of the foregoing, and all proceeds of proceeds, and all
property of Seller at any time in Purchaser’s possession.

 
(b)
As additional security for Seller’s obligations under this Agreement, Daniel
Contreras and Orlando Taddeo (the “Guarantors”) shall execute and deliver a
Validity Guaranty (the “Guaranty”) pursuant to which each shall guaranty all
representations and warranties given by the Seller hereunder and in the other
Transactions Documents, and the accuracy, truth and completeness of all such
representations and warranties, and they shall also guaranty against the
Seller’s bad acts, as set forth in the Guaranty.

 
Pg 9 of 20

--------------------------------------------------------------------------------

12. FINANCING STATEMENTS. Seller will, at its expense perform all acts and
execute all documents requested by AEC at any time to evidence, perfect,
maintain and enforce AEC’s security interest and other rights in the Collateral
and the priority thereof. Seller authorizes Purchaser to file any UCC financing
statements, including continuations thereof, and other actions to perfect,
protect, continue or terminate the Purchaser’s security interest in the
Collateral, in each case whether or not suit is brought, including but not
limited to the defense of any Avoidance Claims (as defined in Section 5(ff)) or
the defense of Purchaser’s lien priority.

 
13. HOLD IN TRUST. Seller will hold in trust and safekeeping, as the property of
AEC and immediately turn over to AEC, the identical check or other form of
payment received by Seller if payment on the Accounts comes into Seller’s
possession. Should Seller come into possession of a check comprising payments
owing to both Seller and AEC, Seller shall turnover said check to AEC. In the
event a payment belonging to AEC is improperly deposited into Seller’s bank
account, AEC reserves the right to impose liquidated damages upon Seller of up
to 20% of the amount of any payment so improperly deposited except that no such
damages will be imposed in the event that such check or payment was mistakenly
received by Seller and such payment is deposited into AEC’s account within 3
Business Days of its receipt.


14. ACH AUTHORIZATION. In order to satisfy any of Seller’s obligations
hereunder, Seller authorizes Purchaser to initiate electronic debit or credit
entries through the ACH system to any deposit account maintained by Seller, and
Seller grants Purchaser electronic access to such accounts. Upon Purchaser’s
request, Seller shall promptly execute and deliver any agreements and other
documents that are required by a bank or are otherwise necessary in connection
herewith (each an, “ACH Agreement”). Seller hereby further grants Purchaser
access to all bank statements and other information relating to Seller’s deposit
accounts.


15. BOOK ENTRY. Seller will immediately, upon the sale of the Accounts, make the
proper entry on its books and records disclosing the absolute sale of the
Accounts to AEC.
 
16. EVENTS OF DEFAULT. The following events will constitute an Event of Default
hereunder:
 
(a)
Seller defaults in the payment of any obligations, or in the performance of any
provision hereof, or of any of the other Transaction Documents now or hereafter
entered into with Purchaser, or any warranty or representation contained herein
proves to be false in any way, howsoever minor.

 

(b)
Seller breaches any representation, warranty or covenant hereof, including,
without limitation, the covenant set forth in Section 5(ee) hereof pursuant to
which Seller is obligated to promptly remit all Misdirected Payments and
Post-Default Payments to Purchaser, and such failure remains uncured for five
(5) days following Purchaser giving notice to Seller.

 

(c)
Seller or any Guarantor of the obligations becomes Insolvent, is unable to meet
its debts as they mature, or files, or has filed against it, a petition for
relief under the Bankruptcy Code, or any similar law granting relief from
creditors, or Seller executes an assignment for benefit of its creditors, or a
receiver, liquidator, conservator or similar functionary is appointed for
Seller.

 
Pg 10 of 20

--------------------------------------------------------------------------------

(d)
Any Guarantor fails to perform or observe any of such Guarantor’s obligations to
Purchaser or shall notify Purchaser of its intention to rescind, modify,
terminate or revoke any Guaranty of the obligations, or any such Guaranty shall
cease to be in full force and effect for any reason whatever.

 
(e)
Seller voluntarily terminates all or a substantial part of its business.



(f)
A final judgment is entered against Seller or any Guarantor in an amount
exceeding $50,000.00 and Seller or Guarantor, as the case may be, fails to stay
execution within ten (10) Days of entry of the judgment.



(g)
Seller defaults on its payment obligations under any agreement with a third
party.

 
(h)
Seller applies for dissolution or becomes dissolved.

 
(i)
A writ of garnishment or other writ or order is issued or entered with respect
to Seller’s business assets.

 

(j)
Subject to the provisions contained herein, Purchaser for any reason, in good
faith, deems itself insecure with respect to the prospect of repayment or
performance of a material portion of the Obligations. For purposes of this
sub-paragraph, materiality shall be defined as $200,000.00.

 

(k)
The termination of any Clearinghouse Agreement, if applicable, and/or any
Carrier Agreement, Reciprocal Carrier Services Interconnect Agreement or Billing
and Collection Agreement for any reason whatsoever absent the consummation of a
substitute Clearinghouse Agreement, Carrier Agreement and/or Billing and
Collections Agreement, as the case may be, and without the Seller’s prior
written consent, and/or any invoice due and owing by the Seller relating to any
Carrier Agreement, Clearinghouse Agreement or Billing and Collection Agreement
has become more than THIRTY (30) days past due.

 

(l)
The Seller shall be in material violation or default of any regulation,
requirement, citation, statute, mandate, notice or decree of a governmental
authority and fail to remedy such violation within any available grace period,
if any.

 
Purchaser shall provide Seller with email notice to notices@thelimecom.com, with
respect to defaults under sub-paragraph’s a, b, d and j hereof.
 
17. EFFECT OF DEFAULT. Upon the occurrence and continuance of any Event of
Default beyond any applicable cure period, in addition to any rights Purchaser
has under this Agreement and applicable law, in equity and under the UCC,
Purchaser may immediately terminate this Agreement, at which time all
obligations shall immediately become due and payable without notice and upon
which the Early Termination Fee shall apply.
 
Pg 11 of 20



--------------------------------------------------------------------------------

18. POWER OF ATTORNEY. In order to implement this Agreement, Seller irrevocably
appoints AEC its special attorney in fact or agent with power to:

 
(a)   Strike out Seller’s address on any correspondence to any Account Debtor
and put on AEC’s address;
(b)   Receive and open all mail addressed to Seller via AEC’s address;
(c )   Endorse the name of Seller or Seller’s trade name on any checks or other
evidences of payment that may come into the possession of AEC in connection with
the Accounts;
(d)   In Seller’s name, or otherwise, demand, sue for, collect any and all
monies due in connection with the Accounts; and
(e)   Compromise, prosecute or defend any action, claim or proceeding relative
to the Accounts including actions with respect to filing mechanics liens or
acting upon filed mechanics liens;


The authority granted to AEC shall remain in full force and effect until the
Accounts are paid in full and all obligations, monetary or otherwise, of Seller
to AEC are discharged.


19. INDEMNIFICATION. Seller agrees to indemnify Purchaser against and save
Purchaser harmless from any and all manner of suits, claims, liabilities,
demands and expenses (including reasonable attorneys’ fees and collection costs)
resulting from or arising out of this Agreement, whether directly or indirectly,
including the transactions or relationships contemplated hereby (including the
enforcement of this Agreement), and any failure by Seller to perform or observe
its obligations under this Agreement.


20. ADDITIONAL NOTIFICATION; VERIFICATION OF ACCOUNTS



(a)
Without in any way limiting the terms and provisions of Section 5 hereinabove,
AEC may, upon default by Seller and in its sole discretion, notify any Account
Debtor to make payment on any of Seller’s open invoices to AEC; and



(b)
AEC, or any of its agents, may at any time verify the Accounts by any means
deemed appropriate by AEC.

 
21. TRUE SALE; INTEREST. Seller and Purchaser intend and agree that the
transactions contemplated hereunder shall constitute a true sale, assignment and
transfer of the Purchased Accounts to Purchaser, thereby providing Purchaser
with the full risks and benefits of ownership. Notwithstanding the foregoing, in
the event that the transactions contemplated hereunder are deemed to be a loan
pursuant to a final, binding and non-appealable order of a court of competent
jurisdiction, the aggregate amount of all amounts deemed to be interest
hereunder and charged and collected by Purchaser is not intended to exceed the
highest rate permissible under any applicable law, but if it should, such
interest shall automatically be reduced to the extent necessary to comply with
applicable law and Purchaser shall either apply any such excess interest toward
the reduction of the obligations, or refund to Seller any such excess interest
received by Purchaser.


20. NO ASSUMPTION. Nothing contained in this Agreement shall be deemed to impose
any duty or obligation upon AEC in favor of any Account Debtor and/or any other
party in connection with the Accounts.


22. FUTURE ASSIGNMENTS. Subject to Section 23, Seller may from time to time, at
Seller’s option, sell, transfer and assign different Accounts to AEC. The future
sale of any Accounts shall be subject to and governed by this Agreement and such
Accounts shall be identified by separate and subsequent Assignments.

 
Pg 12 of 20

--------------------------------------------------------------------------------

23. DISCRETION. Nothing contained in this Agreement shall be construed to impose
any obligation upon AEC to purchase Accounts from Seller. AEC shall at its sole
discretion determine which Accounts it shall purchase. Further, AEC shall have
the absolute right at any time to cease accepting any further Assignments from
Seller.


24. LEGAL FEES; OTHER FEES; EXPENSES. Seller will pay on demand any and all
reasonable collection expenses and reasonable outside legal counsel’s fees that
AEC incurs in the event it should become necessary for AEC to enforce its rights
under this Agreement. In addition, Seller will pay on demand all costs and
expenses incurred by AEC in any way relating to the transactions contemplated by
this Agreement, including, without limitation, all reasonable attorneys’ fees,
Federal Express costs (or similar expenses), wire transfer costs, certified mail
costs, facsimile transmission costs, audit fees, banking fees, filing fees, lien
search costs and any and all other costs or expenses incurred by AEC in
connection herewith. Further, Seller shall pay fifteen (15%) percent of the
amount of any payment (but in no event less than $1,000.00) on account of a
Purchased Account (and, after the occurrence of an Event of Default, payments on
account of any Account) which has been received by Seller and not delivered in
kind to Purchaser on the next Business Day following the date of receipt by
Seller, or 30% of the amount of any such payment which has been received by
Seller as a result of any action taken by Seller to cause such payment to be
made to Seller (“Misdirected Payment Fee”). At the closing hereof, Seller shall
pay a Structuring Fee of 1.5% of the Maximum Advance. Upon any increase, within
the first 12 months hereunder, of the Maximum Advance, Seller shall pay
Purchaser a Structuring Fee equal to 1% of such increase. Any and each
anniversary, increase or renewal hereof shall give rise to a fee equal to 1% of
the Maximum Advance amount then applicable payable on such anniversary, increase
or renewal date.


25. BINDING ON FUTURE PARTIES. This Agreement shall inure to the benefit of and
is binding upon the heirs, executors, administrators, successors and assigns of
the parties hereto, except that Seller may not assign or transfer any or all of
its rights and obligations under this Agreement to any party without the prior
written consent of AEC.



26. WAIVER; ENTIRE AGREEMENT. No failure or delay on AEC’s part in exercising
any right, power or remedy granted to AEC herein, will constitute or operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right set forth herein. This Agreement contains the entire
agreement and understanding of the parties hereto and no amendment, modification
or waiver of, or consent with respect to, any provision of this Agreement, will
in any event be effective unless the same is in writing and signed and delivered
by AEC.


27. NEW YORK LAW; VENUE. This Agreement shall be deemed executed in the State of
New York and, in all respects shall be governed and construed in accordance with
the laws of the State of New York. Any suit, action or proceeding arising
hereunder, or the interpretation, performance or breach hereof, shall, if
Purchaser so elects, be instituted in any court sitting in New York, in the
county of New York or in the United States District Court for the Southern
District (the “Acceptable Forums”). Seller agrees that the Acceptable Forums are
convenient to it, and submits to the jurisdiction of the Acceptable Forums and
waives any and all objections to jurisdiction or venue. Should such proceeding
be initiated in any other forum, Seller waives any right to oppose any motion or
application made by Purchaser to transfer such proceeding to an Acceptable
Forum.

 
Pg 13 of 20

--------------------------------------------------------------------------------

28. INDEMNITY. Seller shall hold AEC harmless from and against any action or
other proceeding brought by any Account Debtor against AEC arising from AEC’s
collecting or attempting to collect any of the Accounts.
 
29. TERM. This Agreement will remain in effect for thirty-six (36) months from
the date that this Agreement becomes effective (the “Term”). Thereafter, the
Term will be automatically extended for successive periods of one (1) year each
unless either party provides the other with a written notice of cancellation of
at least one-hundred fifty (150) days prior to the expiration of the initial
Term or any renewal Term; provided, however, AEC may cancel this Agreement at
any time upon sixty (60) days’ notice to Seller. In the event of a breach by
Seller of any term or provision of this Agreement or upon Seller’s insolvency or
the insolvency of any guarantor of Seller’s obligations herein, AEC shall have
the right to cancel this Agreement without notice to Seller, and all of Seller’s
obligations to AEC herein shall be immediately due and payable. In the event of
cancellation, the provisions of this Agreement shall remain in full force and
effect until all of the Accounts and all of Sellers obligations to AEC have been
paid in full.
 
30. EARLY TERMINATION. In the event that Seller wishes to terminate the
Agreement prior to the expiration of the Term, as renewed or otherwise, then in
addition to paying AEC all other obligations due under this Agreement, Seller
shall also pay AEC an early termination fee equal to the greater of (i) the
Monthly Minimum Volume multiplied by the number of calendar months (or part
thereof) remaining from the termination date until the end of the then existing
Term, or (ii) the average monthly total volume purchased by AEC during the six
(6) calendar months (or part thereof if less than six (6) calendar months has
elapsed from the effective date of the facility through the termination date)
immediately preceding the termination date, multiplied by the number of calendar
months (or part thereof) remaining from the termination date until the end of
the then existing Term, multiplied by the average number of days outstanding
(rounded to the next highest month) multiplied by the greater of the average
Factoring Commission over the prior 90 days or the Factoring Commission due
hereunder for an invoice paid by its obligor in 30 days.


31. NOTICE. Any and all notices or other communications or deliveries required
or permitted to be given or made pursuant to any of the provisions of this
Agreement shall be in writing and shall be deemed to have been duly given or
made for all purposes when presented personally, or forty-eight (48) hours after
deposit with the United States Postal Service, if sent by certified or
registered mail, return receipt requested and postage prepaid, or the day after
mailing if sent by overnight United States Express Mail or other reputable
overnight receipted courier (i.e. federal express), provided proof of delivery
is obtained, or by electronic transmission (if sent this way, notice shall be
deemed received on the same day a read or delivery receipt is received), in each
case, to the following addresses, or to such other addresses as each such party
may in writing hereafter indicate:
 
SELLER
 
Address:
Limecom, Inc.
 
19 S Flagler St
 
Miami, Fl
Attn:
Orlando Taddeo
Email:
O.Taddeo@gmail.com
Notice Email:
notices@thelimecom.com

 
Pg 14 of 20

--------------------------------------------------------------------------------

PURCHASER
 
Address:
AEC YIELD CAPITAL, LLC
 
One Metrotech Center – North, 3rd Floor
 
Brooklyn, New York 11201
Attn:
Richard Rudy, Manager
Email:
rrudy@advancedenergycap.com

 
32. INVALID PROVISIONS. If any provision of this Agreement shall be declared
illegal or contrary to law, it is agreed that such provision shall be
disregarded and this Agreement shall continue in force as though said provision
had not been incorporated herein.



33. NO LIEN TERMINATION WITHOUT RELEASE. In recognition of the Purchaser's right
to have its attorneys’ fees and other expenses incurred in connection with this
Agreement secured by the security interests granted herein, notwithstanding
payment in full of all obligations the Seller may owe the Purchaser, the
Purchaser shall not be required to record any terminations or satisfactions of
any of the Purchaser's liens created or granted herein unless and until the
Seller has executed and delivered to the Purchaser a general release. SELLER
UNDERSTANDS THAT THIS PROVISION CONSTITUTES A WAIVER OF ITS RIGHTS UNDER §9-513
OF THE UCC. Upon Seller’s performance of all of its obligations hereunder and
the payment in full of any Obligations hereunder, Purchaser shall provide a
release to Seller.


34. AUTHORIZATION FOR RELEASER OF INFORMATION. The Seller hereby authorizes and
directs any Person to release to the Purchaser, and any of its employees,
representatives, agents, attorneys or accountants (collectively the “Purchaser
Party”), any and all documents, information and writings in such Person’s
possession relating to the Seller, the Purchased Accounts, any records,
Transaction Documents, or this Agreement, which said documents, information or
writings may include, but are not limited to, any and all records of any sort,
reports, statements, notes, correspondence and memoranda relating to the Seller
or the negotiation, execution, preparation or delivery of this Agreement,
whether or not generated by such Person but in its possession or control. The
Seller further authorizes and directs such Person to respond to any oral
communication from any Purchaser Party to discuss the documents, information or
writings produced. All privileges, excepting the attorney-client privilege, are
hereby waived with respect to the production of documents, information and
writings and such Person is hereby released in connection with the disclosure of
the aforesaid documents, information and writings. Upon the occurrence of an
Event of Seller Default which remains uncured past any applicable cure period,
Seller hereby appoints the Purchaser as its attorney-in-fact with full power, in
the name and stead of the Seller, to take any action and execute any instruments
or documents the Seller may be requested or required to execute or provide with
respect to the release, discussion or disclosure of the documents, information
and writing being requested, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.



35. EFFECTIVENESS. This Agreement shall become effective when it is accepted and
executed by an authorized officer of AEC.
 
Pg 15 of 20

--------------------------------------------------------------------------------

36. COUNTERPARTS. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if all signatures
were upon the same instrument. Delivery of an executed counterpart of the
signature page to this Agreement by facsimile or email transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.


{Signature page follows}
Pg 16 of 20

--------------------------------------------------------------------------------

 
37. JURY WAIVER. THE PARTIES HERETO HEREBY MUTUALLY WAIVE TRIAL BY JURY IN THE
EVENT OF ANY LITIGATION WITH RESPECT TO ANY MATIER CONNECTED WITH THIS
AGREEMENT.
 

Accepted:                    
Limecom, Inc.
AEC YIELD CAPITAL, LLC
             
/s/ Orlando Taddeo
 
By:
/s/ Richard Rudy
   
Name: Orlando Taddeo
Name:
Richard Rudy
 
Title: CEO
Title:
Manager
             
This 24th day of October 2018
This 30 day of October 2018

 
Pg 17 of 20


--------------------------------------------------------------------------------

CERTIFICATES OF ACKNOWLEDGMENT

STATE of
)
           
: SS.:
COUNTY of
)
       

 
On this 25th day of October in the year 2018 before me, the undersigned, a
notary public in and for the said state, personally appeared Orlando Taddeo
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me, he/she/they executed the same in his/her capacity as CEO of
Limecom, Inc., and that by his/her signature on the instrument, the individual,
or the person upon behalf of which the individual acted, executed the
instrument.
 

  [img013_v1.jpg]
 
Anna Lisa Trulli
Notary Public (Signature)
 
Notary- Print Name
       
State:
Italy
   
Commission Expires:_________________
   

 
Pg 18 of 20


--------------------------------------------------------------------------------

Schedule 5 (b)



LIST OF GOVERNMENTAL AUTHORITY LICENSE NUMBERS

 
Limecom, Inc. IRS Employer identification number: 36-4751532


Limecom, Inc. FCC Filer 499 ID: 830543


Limecom Inc. FCC Registration Number (FRN): 0023867682
 
Pg 19 of 20


--------------------------------------------------------------------------------

EXHIBIT A


GENERAL RELEASE

 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which are
hereby acknowledged, the undersigned and each of them (collectively, “Releasor”)
hereby forever releases, discharges and acquits AEC Yield Capital, LLC and
Advanced Energy Capital LLC, and their respective parent, directors,
shareholders, agents, consultants and employees (collectively, “Releasee”), of
and from any and all claims of every type, kind, nature, description or
character (collectively, “Claims”), and irrespective of how, why, or by reason
of what facts, whether heretofore existing, now existing or hereafter arising,
or which could, might, or may be claimed to exist, of whatever kind or name,
whether known or unknown, suspected or unsuspected, liquidated or unliquidated,
each as though fully set forth herein at length, to the extent that they arise
out of or are in way connected to or are related to that certain PURCHASE AND
SALE AGREEMENT dated as of October 24 , 2018.


Releasor agrees that the matters released herein are not limited to matters
which are known or disclosed, and the Releasor waives any and all rights and
benefits which it now has, or in the future may have.

Releasor acknowledges that factual matters now unknown to it may have given or
may hereafter give rise to Claims which are presently unknown, unanticipated and
unsuspected, and it acknowledges that this Release has been negotiated and
agreed upon in light of that realization and that it nevertheless hereby intends
to release, discharge and acquit the Releasee from any such unknown Claims.

Acceptance of this Release shall not be deemed or construed as an admission of
liability by any party released.


Releasor acknowledges that either (a) it has had advice of counsel of its own
choosing in negotiations for and the preparation of this Release, or (b) it has
knowingly determined that such advice is not needed.
 
DATED: October 24, 2018
 
Individual Releasor:
/s/ Orlando Taddeo
   
Orlando Taddeo, individually
   
Individual Releasor:
   
/s/ Daniel Contreras
   
Daniel Contreras, individually
   
Entity Releasor:
1st Light Energy, Inc.
     
By: 
 /s/ Orlando Taddeo    
Name: Orlando Taddeo
 
Title: CEO

 
Pg 20 of 20

 


 

